IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRENDA LEIVA,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1782

GEMS GLOBAL
INCORPORATED TOWER
GROUP COMPANIES, AND
TOWER GROUP COMPANIES,

      Appellees.


_____________________________/

Opinion filed March 12, 2015.

An appeal from an order of the Judge of Compensation Claims.
Edward Ramos Almeyda, Judge.

Date of Accident: July 11, 2009.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

William H. Rogner and Andrew R. Borah, Winter Park, for Appellees.



PER CURIAM.

      AFFIRMED.

THOMAS and WETHERELL, JJ., and SOUD, ADRIAN G., ASSOCIATE JUDGE,
CONCUR.